 Fill in this information to identify the case:

 Debtor 1          Mohammed      Saleh Ahmed
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Eastern District
                                          __________      of Michigan
                                                       District of __________

 Case number           18-40571-pjs
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                       12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: U.S. Bank Trust National Association as Trustee of the Lodge Series IV Trust
                   _______________________________________                                                                      5-1
                                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                             Date of payment change:
 identify the debtor’s account:                                6
                                                               ____ 5
                                                                    ____ 4
                                                                         ____ 3
                                                                              ____                  Must be at least 21 days after date       12/01/2019
                                                                                                                                              _____________
                                                                                                    of this notice


                                                                                                    New total payment:                                398.88
                                                                                                                                              $ ____________
                                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
       No
      
      ✔ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                   the basis for the change. If a statement is not attached, explain why: ___________________________________________
                   __________________________________________________________________________________________________

                                                     140.89
                   Current escrow payment: $ _______________                                      New escrow payment:                   196.88
                                                                                                                              $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ✔
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:            _______________%                             New interest rate:          _______________%

                   Current principal and interest payment: $ _______________                      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      ✔
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                                    New mortgage payment: $ _______________


Official Form 410S1                                                 Notice of Mortgage Payment Change                                                  page 1
             18-40571-pjs               Doc 43           Filed 11/08/19                 Entered 11/08/19 15:03:08                       Page 1 of 6
Debtor 1         Mohammed         Saleh Ahmed
                 _______________________________________________________                                             18-40571-pjs
                                                                                             Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.
     ✔
          I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 /S/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                             Date     11/08/2019
                                                                                                      ___________________




 Print:             Michelle               R.         Ghidotti-Gonsalves
                    _________________________________________________________                Title   Authorized Agent for Secured Creditor
                                                                                                     ___________________________
                    First Name                      Middle Name       Last Name



 Company            Ghidotti-Berger,   LLP.
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                              State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                          bknotifications@ghidottiberger.com
                                                                                             Email ________________________




            18-40571-pjs                Doc 43              Filed 11/08/19        Entered 11/08/19 15:03:08                         Page 2 of 6
                                                                                                                               PAGE 1 OF 2

                                                                                                            Annual Escrow Account
                                                                                                             Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                                     1461616543_ESCROWDISCSTMT_191029

                                                                                       DATE: 10/29/19


              MOHAMMED AHMED                                                           PROPERTY ADDRESS
              19500 MIDDLEBELT RD 2                                                    2276 EDWIN FLAT #1
              LIVONIA, MI 48152                                                        HAMTRAMCK, MI 48212



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 12/01/2019
THROUGH 11/30/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 12/01/2019 TO 11/30/2020 ---------
HOMEOWNERS INS                                                    $439.00
CITY                                                           $1,666.38
CITY                                                              $257.27
TOTAL PAYMENTS FROM ESCROW                                     $2,362.65
MONTHLY PAYMENT TO ESCROW                                         $196.88
          ------ ANTICIPATED ESCROW ACTIVITY 12/01/2019 TO 11/30/2020 ---------
                   ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                  REQUIRED

                                                   STARTING BALANCE -->      $2,087.25                                       $1,386.55
DEC               $196.88                $1,189.67 CITY                 L1-> $1,094.46                               L2->      $393.76
JAN               $196.88                                                    $1,291.34                                         $590.64
FEB               $196.88                  $257.27 CITY                      $1,230.95                                         $530.25
MAR               $196.88                                                    $1,427.83                                         $727.13
APR               $196.88                  $439.00 HOMEOWNERS INS            $1,185.71                                         $485.01
MAY               $196.88                                                    $1,382.59                                         $681.89
JUN               $196.88                                                    $1,579.47                                         $878.77
JUL               $196.88                  $476.71 CITY                      $1,299.64                                         $598.94
AUG               $196.88                                                    $1,496.52                                         $795.82
SEP               $196.88                                                    $1,693.40                                         $992.70
OCT               $196.88                                                    $1,890.28                                       $1,189.58
NOV               $196.88                                                    $2,087.16                                       $1,386.46
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $700.70.
                                              CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                             $202.00
ESCROW PAYMENT                                                                              $196.88
NEW PAYMENT EFFECTIVE 12/01/2019                                                            $398.88
YOUR ESCROW CUSHION FOR THIS CYCLE IS $393.76.




                                        ********** Continued on reverse side ************




             Our records indicate that you have filed for Bankruptcy protection. As a result of your
             Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
             from calculation of your analysis, and they are now reflected as amounts due within your
             pre-petition arrearage. This Escrow Analysis Statement was prepared under the
             assumption that all escrow payments have been made in the amount required each
             month. The surplus funds indicated above are not an accurate reflection of your escrow
             account because no surplus funds will exist until all amounts are received towards your
             pre-petition arrearage.




               18-40571-pjs
Licensed as Servis One, Inc. dba BSI Doc    43Services.
                                      Financial   FiledBSI 11/08/19        Entered
                                                             Financial Services        11/08/19
                                                                                NMLS# 38078.        15:03:08
                                                                                             Colorado                Page
                                                                                                       Office Location:      3 Alton
                                                                                                                        7200 S. of 6Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2

                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 12/01/2018 AND ENDING 11/30/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 12/01/2018 IS:
   PRIN & INTEREST                                                                                                                           $202.00
   ESCROW PAYMENT                                                                                                                            $140.89
   BORROWER PAYMENT                                                                                                                          $342.89
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                                  $0.00                         $0.00
   AUG                 $0.00
                  __________                     $333.28 *
                                              __________                     __________                   __________                                                                $0.00          A->          $333.28-
                           $0.00                    $333.28                           $0.00                        $0.00


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $0.00. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $333.28-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




                          18-40571-pjs                     Doc 43              Filed 11/08/19                      Entered 11/08/19 15:03:08                                     Page 4 of 6
If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
1                            UNITED STATES BANKRUPTCY COURT
2                     EASTERN DISTRICT OF MICHIGAN – DETROIT DIVISION
3                                                    )
     In Re: Mohammed Saleh Ahmed                     )     Case No.: 18-40571-pjs
4                                                    )
5                                                    )     CHAPTER 13
                                                     )
6           Debtor.                                  )     CERTIFICATE OF SERVICE
                                                     )
7                                                    )
8                                                    )
                                                     )
9                                                    )
                                                     )
10
                                                     )
11                                                   )

12
13
14                                 CERTIFICATE OF SERVICE

15          On __11/08/2019__, I served the foregoing documents described as
16
     _NOTICE_OF_MORTGAGE_PAYMENT_CHANGE on the following individuals by
17
     electronic means thorugh the Court’s ECF program:
18
19          COUNSEL FOR DEBTOR
            John Hilla
20          john@hillalaw.com
21          I declare under penalty of perjury under the laws of the United States of America
22
     that the foregoing is true and correct.
23
                                                         /s/ Kasra Sadjadi
24                                                       Kasra Sadjadi
25
26
     ///
27
28   ///

     ///

                                                 1
     18-40571-pjs      Doc 43   FiledCERTIFICATE
                                      11/08/19 Entered 11/08/19 15:03:08
                                                 OF SERVICE                         Page 5 of 6
1           On ___11/08/2019_________, I served the foregoing documents described as
2    NOTICE_OF_MORTGAGE_PAYMENT_CHANGE __ on the following individuals by
3
     depositing true copies thereof in the United States mail at Santa Ana, California enclosed in a
4
     sealed envelope, with postage paid, addressed as follows:
5
6           DEBTOR
            Mohammed Saleh Ahmed
7           2276 Edwin St.
            Hamtramck, MI 48212
8
9           Trustee
            Krispen S. Carroll
10          719 Griswold
            Suite 1100
11
            Detroit, MI 48226
12
            I declare under penalty of perjury under the laws of the United States of America
13
     that the foregoing is true and correct.
14
15                                                        /s/ Kasra Sadjadi
                                                          Kasra Sadjadi
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                    2
     18-40571-pjs     Doc 43     FiledCERTIFICATE
                                       11/08/19 Entered 11/08/19 15:03:08
                                                  OF SERVICE                         Page 6 of 6
